Citation Nr: 0712636	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-23 671	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement for service connection for a chronic skin 
rash, to include claimed as a result of exposure to 
herbicides.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bipolar mood 
disorder.

4.  Entitlement to service connection for Type 2 diabetes 
mellitus, claimed as a result of exposure to herbicides.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active naval service from February 1974 to 
February 1975 and from May 1975 to May 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 2003 and March 2005 by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In April 2006, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  

The issues of entitlement to service connection for Type 2 
diabetes and PTSD and the issue of entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
current skin disease, to include chronic skin rash.

2.  There is no competent medical evidence showing that the 
appellant has ever been diagnosed with the skin disease 
chloracne or other acneform disease consistent with chloracne 
and or with the skin disease porphyria cutanea tarda. 

3.  There is no competent medical evidence of a diagnosis of 
tinnitus.

4.  A bipolar mood disorder was not present in service and is 
not related  to service.         


CONCLUSIONS OF LAW

1.  A chronic skin rash was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).  

3.  Bipolar mood disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).          


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in May 2002 and November 2004, VA 
satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, VA notified the veteran 
of information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In the November 2004 letter, the 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  Any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with a re-adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).

Because service connection is denied for a chronic skin rash, 
tinnitus, and bipolar mood disorder, any question as to the 
appropriate disability ratings or effective dates is moot, 
and there can be no failure to notify prejudice to the 
veteran as to those matters.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records and post-service VA and private medical 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
As will be discussed within, there is sufficient competent 
medical evidence of record to decide those claims without 
further medical examination and without obtaining a medical 
opinion.  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  

Chronic Skin Rash

Except for an abscessed acne pimple on his face noted in 
November 1977, the appellant's service medical records 
compiled during his two periods of active service are 
negative for any complaints about the condition of his skin 
or for medical findings of any skin disease or abnormality.  
At a medical examination in April 1979 for discharge from 
naval service, the appellant's skin was evaluated as normal.  

At a VA medical examination in June 1984, the appellant's 
skin was found by the examining VA physician to be 
"essentially negative."  

A private doctor of osteopathy who reported to VA in 
September 2004 the appellant's "medical problems," both 
physical and psychological, at that time made no mention of a 
problem with his skin.   

In October 2004, in support of his claim for service 
connection for skin rash, the appellant submitted color 
photographs of his arms having what appear to be multiple red 
skin lesions.  

In September 2005 at a VA primary care clinic, the appellant 
underwent a physical examination by a VA physician who 
reported that he found no skin nodules and that there were no 
lesions or rash on the skin of the appellant's feet.  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Because there is no competent medical evidence of record 
showing a diagnosis of a current skin disease/disorder, the 
appellant is not entitled to direct service connection for 
chronic skin rash or for any other disease or abnormality of 
his skin.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 
Rabideau, supra.  

If a veteran was exposed to a herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The 
listed diseases include chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Such listed 
diseases subject to presumptive service connection as a 
result of exposure to herbicides contain no other skin 
diseases and, specifically, do not include chronic skin rash.  

The appellant is not entitled to a grant of service 
connection for chronic skin disease as a result of exposure 
to herbicides because there is no competent medical evidence 
of record showing a current diagnosis of chloracne or other 
acneform disease consistent with chloracne or of porphyria 
cutanea tarda and, indeed, there is there is no competent 
medical evidence of record showing that he has ever received 
a diagnosis of any such skin disease.  

With regard to the issue of entitlement to presumptive 
service connection for a chronic skin rash as a result of 
exposure to herbicides, it is not necessary for the Board to 
decide whether the record shows that he had service in the 
Republic of Vietnam, because the threshold requirement for 
allowance of any service connection claim of showing that the 
claimant has the disability for which compensation is being 
sought was not met for chronic skin rash.    

Tinnitus

The appellant's service medical records contain a noise 
exposure history form on which he stated in September 1976 
that in service he had been exposed to very loud noise from 
July 1973 to February 1975 at Andrews Air Force Base outside 
Washington, DC, and then at a naval base until January 1976.  
However, his service medical records are entirely negative 
for any complaint by him of ringing in his ears or of any 
unusual sound in either of his ears being perceived by him 
during his active naval service.  At the medical examination 
in April 1979 for discharge, his ears were evaluated as 
normal.

At a VA medical examination in June 1984, it was noted that 
the appellant had a history of having had hearing loss and 
otitis externa in his left ear.  A VA physician who conducted 
an examination of the appellant's ears in June 1984 reported 
that he had a history positive for noise exposure and that he 
complained of having intermittent tinnitus in his left ear.  
The examining VA physician did not report a diagnosis of 
tinnitus.  He recommended an audiological examination of the 
appellant's auditory acuity if there was an issue related to 
his hearing.  

Entitlement to service connection for hearing loss had been 
denied by a rating decision in April 1985 on the basis that 
hearing loss disability was not shown, and the rating 
decision in August 2003 found that new and material evidence 
to reopen the claim had not been received.

At a VA audiological consultation in June 1991, the veteran 
stated that he had a "crackling" sound in his left ear when 
he was listening on the telephone and in other situations.  
The VA audiologist who tested the appellant's hearing acuity 
at that time did not diagnose tinnitus.

At the hearing in April 2006, with regard to his claim for 
service connection for tinnitus, the appellant testified that 
in service he perceived a sound in his left ear "like 
somebody was crinkling cellophane."  See transcript of 
hearing at page 21.

No such complaint of a rumbling noise or a crackling sound in 
one or both of his ears was documented in the veteran's 
service medical records.  

Although the reasons and bases section of the statement of 
the case which was furnished by the RO to the appellant in 
May 2005 states that the appellant was diagnosed with 
tinnitus many years after his in-service noise exposure, 
review of his post-service VA medical treatment records fails 
to disclose any diagnosis of tinnitus, and the appellant and 
his representative have not submitted any report by a 
physician or by an audiologist of a diagnosis of tinnitus.  

In the absence of a medical diagnosis of current tinnitus, 
there is no reasonable basis in law or in fact to allow 
service connection such disability, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303;  Rabideau, supra.  

Bipolar Mood Disorder

The appellant's service medical records compiled during his 
two periods of active service are entirely negative for any 
complaints or medical findings pertaining to his mood.  There 
are no medical findings or medical diagnoses of any mental or 
emotional illness or of any symptomatology of such illness.  
At the examination in April 1979 for discharge from active 
service, the appellant was evaluated as psychiatrically 
normal.  

At a VA medical examination in June 1984, the appellant was 
evaluated as psychiatrically normal. 

Subsequent post-service medical treatment records of the 
appellant show diagnoses of bipolar disorder.  A private 
clinical psychologist has reported that the appellant was 
hospitalized at a private medical facility in 1993 for 
psychiatric treatment.  In a lay statement received in July 
2005, the appellant's wife stated that she had to have him 
hospitalized for psychiatric care in 1990.  In September 
2004, a private doctor of osteopathy reported that the 
appellant had been a patient of his in a private clinic since 
1996 and that the appellant's medical problems since then 
have included anxiety, depression, panic disorder, and 
bipolar disorder.  

On this record, the Board is unable to find any indication 
that a current psychiatric disability (other than any PTSD, a 
claimed disorder which will be discussed in the remand), 
however diagnosed, may be associated with service or with one 
of the veteran's service-connected disabilities, which are 
disabilities of his feet and of his upper lip. The competent 
medical evidence of record, which does not show any 
symptomatology or any diagnosis of an acquired psychiatric 
disorder within more than ten years after the appellant's 
separation from active service in May 1979, is sufficient to 
decide the claim, and a psychiatric examination and opinion 
on the matter of the likely time of onset of any current 
psychiatric disability (other than claimed PTSD) is not 
indicated.  

There is no competent medical evidence of record showing that 
the appellant suffered from any psychiatric disorder in 
service or that any current psychiatric disorder [other than 
claimed PTSD] which he may have is etiologically related to 
an incident in or a manifestation during his active naval 
service.  The preponderance of the evidence is against the 
claim for service connection for a bipolar mood disorder, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.          

When psychosis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).  However, in this case, it is not in dispute 
that the appellant had no episodes of psychosis in service or 
within one year of separation from service, and there is no 
competent or credible evidence of record that he did.     

VA need not conduct an examination with respect to the claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  The evidence does not 
show any current diagnosis of chronic skin rash or tinnitus 
and no competent evidence of a psychiatric disorder in 
service or within an applicable presumptive period or of a 
nexus between the currently diagnosed bipolar disorder and 
service.  

As the preponderance of the evidence is against the claims on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply on those issues.  38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2005). 

ORDER

Entitlement for service connection for a chronic skin rash, 
to include claimed as a result of exposure to herbicides, is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bipolar mood disorder 
is denied.


REMAND

With regard to the claim on appeal for service connection for 
Type 2 diabetes, that disease is one which may be subject to 
a grant of presumptive service connection in the case of a 
veteran who served on active duty from in the Republic of 
Vietnam during the period January 9, 1962, to May 7, 1975, to 
include service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 
1116;  38 C.F.R. §§ 3.307(a)(6)(iii); 3.309(e).  

The appellant has contended that, during his second period of 
active service, a United States Navy vessel to which he was 
assigned, the USS Saratoga, was in the waters, to include the 
Gulf of Tonkin, offshore the Republic of Vietnam and that as 
a service member assigned to that naval vessel he had 
visitation in the Republic of Vietnam.  The RO did not 
attempt to obtain the appellant's service personnel records, 
which would disclose all of his assignments at sea or to 
obtain from the Navy Department information on the matter of 
whether any Navy ship/vessel to which the appellant was 
assigned during his active service was in the waters offshore 
the Republic of Vietnam so as to raise the possibility of its 
crew members making visitation in the Republic of Vietnam.  

Furthermore, notice provided to the appellant pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) did not advise 
him that evidence needed to substantiate his claim of 
entitlement to presumptive service connection for Type 2 
diabetes as a result of exposure to herbicides may include 
credible evidence confirming and corroborating his assertion 
that he left a Navy vessel offshore the Republic of Vietnam 
during active service and entered the land area of the 
Republic of Vietnam.  

For those two reasons, the issue of entitlement to service 
connection for Type 2 diabetes must be remanded for further 
notification and development action.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  38 C.F.R. § 3.304(f).  

With regard to the issue of entitlement to service connection 
for PTSD, in written statements to VA and in his testimony at 
the April 2006 hearing, the appellant has stated that his 
claimed in-service stressors include witnessing during his 
active service two separate incidents on the flight deck of 
an aircraft carrier in which one sailor was killed and 
another sailor was grievously injured by contact with an 
aircraft which had its jet engine running and being aboard a 
Navy vessel in the Mediterranean Sea which collided with 
another ship.  The RO did not attempt to obtain a copy of the 
official naval history of the Navy vessel(s) in question to 
verify whether the events alleged by the appellant occurred.  
VA's duty to assist the appellant in the development of facts 
pertinent to his claim requires such an attempt to obtain 
such relevant federal documents, and this case must also be 
remanded for that purpose.   

With two service connection claims being remanded by the 
Board at this time which will have to be re-adjudicated 
before the case is returned to the Board, appellate review of 
the issue of entitlement to TDIU is deferred.         

Accordingly, the case is REMANDED to the AMC for the 
following actions:

1.  Attempt to obtain copies of the 
appellant's service personnel records and 
of the official naval history of all Navy 
vessels to which he was assigned during 
his active naval service.  In doing so, 
comply with the provisions of 38 C.F.R. 
§ 3.159(c)(2), which pertain to VA's 
obtaining records in the custody of a 
federal department or agency.

2.  Notify the appellant that the 
evidence needed to substantiate his claim 
of entitlement to presumptive service 
connection for Type 2 diabetes as a 
result of exposure to herbicides may 
include information and evidence 
supporting his statement that during 
active service he left a Navy vessel 
offshore the Republic of Vietnam and 
entered the land area of the Republic of 
Vietnam. 

3.  Forward a summary of the veteran's 
claimed in-service stressors and copies 
of his service personnel records to the 
appropriate agency and request that the 
agency attempt to verify the claimed 
stressors.  

4.  If a confirmed stressor is found, the 
RO should schedule a comprehensive VA 
psychiatric examination to determine the 
etiology of any diagnosed PTSD.  The 
claims folder and a copy of this remand 
must be provided to the examiner prior to 
the examination.  The examiner should 
determine the true diagnoses of any 
currently manifested  psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multi-axial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and (2) whether it is at least as likely 
as not that there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.   

5.  Then re-adjudicate the remanded 
claims, to include the claim for TDIU, 
based on a consideration of all of the 
evidence of record.  If the benefits 
sought on appeal are not granted, the 
appellant and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals 





 Department of Veterans Affairs


